UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7980


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

HECTOR VARGAS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:01-cr-00096-BR-1)


Submitted:   February 18, 2010             Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hector Vargas, Appellant Pro Se.    J. Frank Bradsher, OFFICE OF
THE UNITED STATES ATTORNEY, Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hector   Vargas     appeals   the     district    court’s     order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we     affirm    for   the

reasons stated by the district court.           United States v. Vargas,

No. 7:01-cr-00096-BR-1 (E.D.N.C. Oct. 21, 2009).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before     the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      2